SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Payment of Interest on Own Capital Rio de Janeiro, May 23 rd , 2013 – Petróleo Brasileiro S.A - Petrobras announces it will pay the 2 nd installment of remuneration to shareholders related to fiscal year 2012 on May 27 th , 2013. The third and last installment will be paid on August 30 th , 2013. Payments will be made under the form of Interest on Own Capital (IOC), based on the shareholding position of April 29 th , 2013. We inform that according to the Resolutions of the General Ordinary Meeting held on April 29 th , 2013, the total remuneration distributed to shareholders related to fiscal year 2012 will be R$ 0.47 for holders of ordinary (ON) shares and R$ 0.96 for holders of preference (PN) shares. Considering the early payment of R$ 0.20 for each class of shares on 05/31/2012 and the monetary adjustment due to the early payment of the 1 st installment, the remaining balances of the remuneration to shareholders on 12/31/2012 will be: Ordinary (ON) Shares Total Remuneration 1 st IOC Installment 05/31/2012 Selic Rate Adjustment Inflation-Adjusted Amount 12/31/2012 (1) – (2+3) R$ 0.47 R$ 0.20 R$ 0.00868 R$ 0.26132 Preference (PN) Shares Total Remuneration 1 st IOC Installment 05/31/2012 Selic Rate Adjustment Inflation-Adjusted Amount 12/31/2012 (1) – (2+3) R$ 0.96 R$ 0.20 R$ 0.00868 R$ 0.75132 The amount of the 2 nd installment to be paid will be adjusted by the SELIC interest rate from 12/31/2012 to May 27 th , 2013, reaching the amount of R$ 0.13431 for ordinary shares (ON) and R$ 0.38617 for preference shares (PN). The tables below present the monetary correction calculations. Ordinary (ON) Shares 2 nd IOC installment (05/27/2013) IOC Amount in Reais per Ordinary Share (ON) R$ 0.13066* Selic Rate Adjustment R$ 0.00365 Total Amount R$ 0.13431 * corresponds to the inflation-adjusted amount on 12/31/2012 divided by 2 (two). Preference (PN) Shares 2 nd IOC installment (05/27/2013) IOC Amount in Reais per Preference Share (PN) R$ 0.37566* Selic Rate Adjustment R$ 0.01051 Total Amount R$ 0.38617 * corresponds to the inflation-adjusted amount on 12/31/2012 divided by 2 (two). A 15% income tax rate will be levied on the amounts of R$ 0.13066 per ordinary share (ON) and R$ 0.37566 per preference share (PN) related to the interest on capital and a 22.5% income tax rate will be levied on the amounts of R$ 0.00365 per ordinary share (ON) and R$ 0.01051 per preference share (PN), corresponding to the SELIC interest rate adjustment. The Income Tax withholdings mentioned above will NOT apply to immune and exempt shareholders. 1. CREDIT INSTRUCTIONS Payment will be made by Banco do Brasil S.A., institution depositary of book-entry shares. Shareholders who have a bank account at Banco do Brasil S.A., or at other banks, whose registration is properly filled out, will receive an automatic credit in their bank account on the date of payment. For shareholders whose registration does not contain the “Bank/Branch/Checking Account” inscription, rights will only be credited on the date in which registration is updated in the electronic files of Banco do Brasil S.A., through its Branches. For shares deposited in the Fungible Custody of Stock Markets, payment will be credited in the respective Stock Markets and will be transferred to shareholders by deposit brokers. Shareholders who have a share-warrant to bearer may go to any Banco do Brasil S.A. branch with their Individual Taxpayer Identification Number (CPF), Identity Card, proof of residence and certificates with the respective coupons in order to convert shares to book entry form for subsequent yield payment. Bank account information for crediting amounts into a checking account may be provided at this time. For the American Depositary Receipts (ADRs) negotiated at the New York Stock Exchange – NYSE, payment will be made by BNY Mellon, depositary bank of ADRs. The expected date of payment of the ADRs is June 3 rd , 2013. Information and clarifications may be obtained at www.adrinform.com. 2. ASSISTANCE LOCATIONS Additional information may be obtained by calling the Banco do Brasil Customer Hotline at 4004-0001 (Capitals and metropolitan areas) and 0800-7290001 (other locations) or by visiting any Banco do Brasil S.A. branch, as well as at the Petrobras head office located at Av. República do Chile, 65 - 1002-B - Rio de Janeiro/RJ or by calling 0800-282-1540. 3. NOTES The Interest on Own Capital not claimed within 3 (three) years as of the date of payment (05/27/2013) will expire and will be reverted in favor of the company (Law 6404/76, Article 287, Item II, subitem a). We would like to remind shareholders of the importance of converting share-warrants to bearer into book-entry form and of updating shareholder’s registration information because payment will only be made if the shareholder’s information is updated with Banco do Brasil S.A. (Institution that administers Petrobras’ System of Book-Entry Shares). To do so, shareholders should go to any Banco do Brasil S.A. branch in possession of their personal documents (identity card and CPF in good standing with the Federal Revenue Office, recent proof of residence and bank account statement). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 23, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
